Citation Nr: 0934326	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  09-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, 
Washington


THE ISSUE

Entitlement to payment of medical expenses incurred for in-
vitro fertilization.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1997 to January 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2009 
determination by the Seattle Department of Veterans Affairs 
Medical Center (VAMC).

The appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

In July 2009, after her appeal was certified to the Board, 
the Veteran requested a Travel Board hearing in connection 
with her appeal.  The undersigned has reviewed the Veteran's 
motion and determined that good cause for rescheduling the 
Travel Board hearing is shown.  See 38 C.F.R. §20.702(c)(2) 
(2008).  Because the Board may not proceed with an 
adjudication of the Veteran's claim without affording her an 
opportunity for such a hearing, a remand is required.  See 38 
U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the 
Veteran to be scheduled for a Travel 
Board hearing at her local RO, and the 
case should then be processed in 
accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

